While this Court prefers to resolve matters concerning child support on the merits, it is still necessary for a party seeking to vacate an order entered upon default to show that there was a reasonable excuse for the default and a potentially meritorious defense (see Matter of Proctor-Shields v Shields, 74 AD3d 1347 [2010]; Matter of Coates v Lee, 32 AD3d 539 [2006]). Here, the father offered no excuse for his failure to appear at a hearing. Thus, the Family Court providently exercised its discretion in denying the father’s objections to the order dated November 4, 2010, denying his motion to vacate a prior order of support entered upon his default.
Since the father failed to establish a reasonable excuse for his default, we need not reach the issue of whether he presented a potentially meritorious defense. Rivera, J.E, Florio, Austin and Sgroi, JJ., concur.